

Exhibit 10.5
Stock Appreciation Rights Agreement
(Stock Settled)


This STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”), dated as of
April 30, 2020 (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and Anders Gustafsson (the “Participant”),
relating to a stock appreciation right granted under the Zebra Technologies
Corporation 2018 Long-Term Incentive Plan, as amended (the “Plan”). Capitalized
terms used in this SAR Agreement without definitions shall have the meanings
ascribed to such terms in the Plan.
1.Grant of Stock Appreciation Right.
(a)Grant. Subject to the provisions of this SAR Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date a stock appreciation right (the “SAR”) covering 20,134 shares (the
“SAR Shares”) of the Company’s Class A Common Stock, $0.01 par value per share
(the “Stock”), at a price of $244.97 per share (the “SAR Price”). The SAR is not
issued in tandem with an Option. This SAR Agreement shall be null and void
unless the Participant accepts this SAR Agreement by either (i) electronically
accepting this SAR Agreement through the Company’s electronic delivery and
acceptance process operated by E*TRADE or (ii) executing this SAR Agreement in
the space provided below and returning it to the Company, in each case not later
than June 18, 2020.
(b)Term of the SAR. Unless the SAR terminates earlier pursuant to other
provisions of the SAR Agreement, the SAR shall expire at 5:00 p.m., Central
Time, on the seventh (7th) anniversary of the Grant Date (the “Expiration
Date”).
(c)Non-transferability. The SAR shall be nontransferable, except by will or the
laws of descent and distribution, or as otherwise permitted under the Plan.
2.Vesting of the SAR.
(a)General Vesting Rule. Prior to the Expiration Date, the SAR shall become and
be exercisable as follows:

Vesting Date AnniversaryPercentage of SAR ExercisablePrior to the first
anniversary of the Grant Date0 %
On and after the first anniversary of the Grant Date
25 %
On and after the second anniversary of the Grant Date, an additional
25 %
On and after the third anniversary of the Grant Date, an additional
25 %
On and after the fourth anniversary of the Grant Date, an additional
25 %

        
provided, however, except as otherwise provided for under this SAR Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable vesting dates.
1



--------------------------------------------------------------------------------



(b)Additional Vesting Rules. Notwithstanding Section 2(a) or the Employment
Agreement between the Company and the Participant effective as of September 4,
2007, as amended (the “Employment Agreement”), and unless otherwise determined
by the Board of Directors of the Company or the Compensation Committee of the
Board of Directors, the SAR shall be subject to the following additional vesting
rules in the following circumstances:
(i) Death or Disability. In the event the Participant’s employment with the
Company is terminated due to Participant’s death or Disability, any unvested
portion of the SAR as of the effective date of the Participant’s termination of
employment shall immediately become fully vested and exercisable as of 5:00
p.m., Central Time, on the effective date of the Participant’s termination of
employment, and, together with any unexercised vested portion of the SAR, shall
remain exercisable until the earlier of:
(A)5:00 p.m., Central Time, on the Expiration Date; or
(B)5:00 p.m., Central Time, on the date that is one (1) year after the effective
date of the Participant’s termination of employment due to the Participant’s
death or Disability.
“Disability” shall occur if the Participant is deemed disabled under the terms
of Participant’s Employment Agreement. In the event of the Participant’s death,
the Participant’s beneficiary or estate may exercise all or any portion of the
vested SAR.
(ii) Retirement, Good Reason or Termination by the Company other than for Cause.
In the event the Participant’s employment with the Company is terminated due to
Participant’s Retirement, or by reason of the Participant’s resignation for Good
Reason, or by the Company other than for Cause, the number of SAR Shares that
shall be vested and exercisable as of 5:00 p.m., Central Time, on the effective
date of the Participant’s termination of employment shall equal the number
obtained by (A) multiplying the total number of SAR Shares granted as of the
Grant Date under Section 1(a) by a fraction, the numerator of which is the
number of days from but excluding the Grant Date and to and including the
effective date of the Participant’s termination of employment, and the
denominator of which is 1,461 and (B) subtracting from such product the number,
if any, of SAR Shares that vested in accordance with Section 2(a) and became
exercisable prior to the effective date of the Participant’s termination of
employment. Any unexercised vested portion of the SAR shall remain exercisable
until the earlier of:
(A)5:00 p.m., Central Time, on the Expiration Date; or
(B)5:00 p.m., Central Time, on the date that is one (1) year after the effective
date of the Participant’s termination of employment due to Retirement; or
(C)5:00 p.m., Central Time, on the date that is ninety (90) days after the
effective date of the Participant’s termination of employment
2



--------------------------------------------------------------------------------



by reason of the Participant’s resignation for Good Reason, or by the Company
other than for Cause.
For purposes of this SAR Agreement, “Good Reason” and “Cause” have the meanings
assigned to them in the Employment Agreement, and “Retirement” means the
Participant’s voluntary termination of employment with the Company which meets
or exceeds the Rule of 65. The “Rule of 65” means the sum of the Participant’s
age (in years) and years of continuous service with the Company (including its
predecessors) equals or exceeds sixty-five (65), provided that the Participant
must meet both a minimum age of 55 and a minimum of five years of continuous
service. For purposes of determining Rule of 65, years of age and service equal
full years and full completed months.
(iii) Termination for Cause; Breach of Restrictive Covenant. In the event the
Participant’s employment with the Company is terminated for Cause or the
Participant breaches any of the Restrictive Covenants (as defined in Section 6),
any unexercised SAR, whether vested or not, shall expire as of the date of the
event giving rise to the termination for Cause, be forfeited, and be considered
null and void.
(iv) Other Termination of Employment. In the event the Participant’s employment
with the Company is terminated for any reason other than as provided in Section
2(b)(i), (ii) or (iii), any unexercised vested portion of the SAR as of the
effective date of the Participant’s termination of employment shall remain
exercisable until the earliest of:
(A)5:00 p.m., Central Time, on the Expiration Date; or
(B)5:00 p.m., Central Time, on the date that is ninety (90) days after the
effective date of the Participant’s termination of employment.
3.Exercise of SAR.
(a)Notice of Exercise. Prior to the Expiration Date, the vested portion of the
SAR may be exercised, in whole or in part, by delivering written notice to the
Company in accordance with Section 8(i) and in such form as the Company may
require from time to time. Such notice of exercise shall specify the number of
SAR Shares to be exercised.
(b)Payment. As of the date of exercise of the SAR, the Company shall settle the
exercised portion of the SAR as provided in Section 6.6 of the Plan. The amount
of the payment for each SAR Share exercised shall equal (i) the Fair Market
Value of a share of Stock on the date of exercise, less (ii) the SAR Price for
each such exercised SAR Share. The exercised SAR shall be settled in whole
shares of Stock, and cash for the value of a fractional share of Stock.
(c)Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the
Participant shall be required to pay such amount to the Company, as provided in
Section 9.10 of the Plan. Alternatively, subject to Company approval, the
Participant may elect to withhold a portion of the SAR exercise payment equal to
the statutory tax that would be imposed on the exercise, as provided under
Section 9.10 of the Plan. The Participant acknowledges and agrees that the
3



--------------------------------------------------------------------------------



Participant is responsible for the tax consequences associated with the grant of
the SAR and its exercise.
(d)Death Prior to Exercise. In the event of the Participant’s death prior to the
exercise of any vested portion of the SAR, the Participant’s beneficiary or
estate may exercise the vested SAR.
4.Compliance with Federal and State Law and Company Policy. The Company reserves
the right to delay the Participant’s exercise of any portion of the SAR if the
Company’s issuance of Stock upon such exercise would violate any applicable
federal or state securities laws or any other applicable laws or regulations or
Company policy related to insider trading. The Participant may not sell or
otherwise dispose of any portion of the SAR or any Stock in violation of any
applicable law or Company policy related to insider trading. The Company may
postpone issuing and delivering any Stock in payment for the exercise of any
portion of the SAR for so long as the Company reasonably determines to be
necessary to satisfy the following:
(i)  its completing or amending any securities registration or qualification of
the Stock or it or the Participant satisfying any exemption from registration
under any federal, state or other law, rule or regulation;
(ii) its receiving proof it considers satisfactory that a person seeking to
exercise the SAR after the Participant’s death is entitled to do so; and
(iii) the Participant complying with any federal, state or other tax withholding
obligations.
5.Change in Control. Subject to Section 9.8 of the Plan:
(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control pursuant to Section 2.5(c) or (d) of the Plan in connection with which
(i) holders of Shares receive consideration consisting solely of shares of
common stock that are registered under Section 12 of the Exchange Act (and
disregarding the payment of cash in lieu of fractional shares) and (ii) this SAR
Agreement is assumed or provision is made for the continuation of this SAR
Agreement, then subject to Section 4.3 of the Plan, this SAR Agreement shall
continue in accordance with its terms, and there shall be substituted for each
SAR Share then subject to this SAR Agreement, the number and class of shares
into which each outstanding Share shall be converted pursuant to such Change in
Control. In the event of any such substitution, the SAR Price shall be
appropriately adjusted by the Board or Compensation Committee (whose
determination shall be final, binding and conclusive), such adjustments to be
made without an increase in the aggregate SAR Price. In the event the
Participant’s employment with the Company is terminated by the Participant for
Good Reason or by Zebra other than for Cause on or after the date of such Change
in Control, then any unvested portion of the SAR as of the effective date of the
Participant’s termination of employment shall immediately become fully vested
and exercisable and, together with any unexercised vested portion of the SAR,
shall remain exercisable until the earlier of:
(i)  5:00 p.m., Central Time, on the Expiration Date; or
4



--------------------------------------------------------------------------------



(ii)  5:00 p.m., Central Time, on the date that is ninety (90) days after the
effective date of the Participant’s termination of employment.
(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change in Control pursuant to Section 2.5(a) or (b) of the Plan, or
in the event of a Change in Control pursuant to Section 2.5(c) or (d) of the
Plan as to which Section 5(a) above does not apply, this SAR Agreement shall be
surrendered to the Company by the Participant, and this SAR Agreement shall
immediately be canceled by the Company, and the Participant shall receive,
within ten (10) days following the effective date of the Change in Control, a
cash payment from the Company in an amount equal to the number of SAR Shares
then subject to this SAR, multiplied by the excess, if any, of the greater of
(i) the highest per Share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (ii) the Fair Market
Value of a Share on the effective date of the Change in Control, over the SAR
Price.
6.Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees,
understands, and acknowledges that by executing this SAR Agreement, the
Participant shall be bound by, and shall abide by the restrictive covenants set
forth in Exhibit A of this SAR Agreement (the “Restrictive Covenants”). The
Participant further agrees, understands and acknowledges that the scope and
duration of the Restrictive Covenants contained in this SAR Agreement are
reasonable and necessary to protect a legitimate, protectable interest of the
Company and its Subsidiaries, and that the Compensation Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
SAR, to acknowledge in writing that the Participant has not engaged, and is not
in the process of engaging, in any of the activities described in this Section
6.
7.Right of Setoff; Recoupment.
(a)Right of Setoff. The Company or any Subsidiary may, to the extent permitted
by applicable law and which would not trigger tax under Code Section 409A,
deduct from and set off against any amounts the Company or Subsidiary may owe to
the Participant from time to time, including amounts payable in connection with
this SAR Agreement, owed as wages, fringe benefits, or other compensation owed
to the Participant, such amounts as may be owed by the Participant to the
Company or a Subsidiary, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff.  By accepting any SAR granted hereunder, the Participant
agrees to any deduction or setoff under this Section 7(a).
(b)Termination of the SAR; Recoupment. Any SAR granted under this SAR Agreement
(including any proceeds, amounts or benefits arising from such SARs), regardless
of whether such SARs are otherwise vested, shall terminate automatically and be
subject to clawback and recoupment on the date the Participant violates a
Restrictive Covenant or commits an act of theft, embezzlement of funds or fraud
involving money or property of the Company or any Subsidiary. Any outstanding,
unexercised SARs, whether vested or unvested, shall terminate automatically as
of the date of such violation of a Restrictive Covenant or commission of an act
of theft, embezzlement or fraud and the Participant shall forfeit such SARs.
With
5



--------------------------------------------------------------------------------



respect to any SARs that were exercised within the one-year period prior to the
date of such violation of any Restrictive Covenant or commission of an act of
theft, embezzlement or fraud, the Participant shall pay the Company, within
forty five (45) calendar days of receipt by the Participant of a written demand
therefor, or pursuant to such other time frame as the Company, in its sole
discretion, agrees to in writing with the Participant, an amount in cash
determined by multiplying the number of Shares as to which the SAR was exercised
by the difference between (i) the Fair Market Value of a Share on the date of
such exercise and (ii) the SAR Price per SAR (without reduction for any Shares
withheld by the Company pursuant to Section 3(a)). To the extent Participant
does not pay within such forty-five (45) calendar day period, Participant shall
pay to the Company interest on all unpaid amounts at the lower of eighteen
percent (18%) per year or the highest rate allowed by applicable law, which
interest shall become immediately due and payable.
(c)Injunctive Action. The Participant acknowledges that if he or she violates
the terms of Sections 6 or 7, the injury that would be suffered by the Company
and/or a Subsidiary as a result of a breach of the provisions of this SAR
Agreement (including any Restrictive Covenant described in Section 6 or
provision of Section 7(b)) would be irreparable and that an award of monetary
damages to the Company and/or a Subsidiary for such a breach would be an
inadequate remedy. Consequently, the Company and/or a Subsidiary will have the
right, in addition to any other rights it may have, including the right to
forfeiture and clawback under this SAR Agreement, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this SAR Agreement, and the Company and/or Subsidiary will not
be obligated to post bond or other security in seeking such relief. Without
limiting the Company’s or Subsidiary’s rights under this Section 7 or any other
remedies of the Company or a Subsidiary, if the Participant breaches any
Restrictive Covenant described in Section 6 or the provisions of Section7(b),
the Company will have the right to cancel this SAR Agreement.
(d)Attorneys’ Fees. In addition to the rights available to the Company and its
Subsidiaries under Sections 7(b) and (c), if the Participant violates the terms
of Sections 6 or 7 at any time, the Company shall be entitled to reimbursement
from the Participant of any fees and expenses (including attorneys’ fees)
incurred by or on behalf of the Company or any Subsidiary in enforcing the
Company’s or a Subsidiary’s rights under this Section 7. In addition to any
injunctive relief sought under Section 7(c) and whether or not the Company or
any Subsidiary elects to make any set-off in whole or in part, if the Company or
any Subsidiary does not recover by means of set-off the full amount the
Participant owes to the Company or any Subsidiary, calculated as set forth in
this Section 7(d), the Participant agrees to immediately pay the unpaid balance
to the Company or any Subsidiary.
(e)Clawback Policy; Recoupment. Notwithstanding any other provision of this SAR
Agreement, any SAR granted under this SAR Agreement (including any amounts or
benefits arising from such SARs) shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
the Company’s clawback policy, as it may be amended from time to time (the
“Policy”). The Participant agrees and consents to the Company’s application,
implementation and enforcement of (i) the Policy or any
6



--------------------------------------------------------------------------------



similar policy established by the Company that may apply to the Participant and
(ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, and expressly agrees that the Company may
take such actions as are necessary to effectuate the Policy, any similar policy
(as applicable to the Participant) or applicable law without further consent or
action being required by the Participant. The Company’s rights under the Policy
shall be in addition to, and not in substitution of, the Company’s rights under
this SAR Agreement or otherwise and, in all events, the terms of the Policy
shall prevail to the extent that the terms of the Policy conflict with this SAR
Agreement or any other plan, program, agreement or arrangement.
8.Miscellaneous Provisions.
(a)No Service or Employment Rights. No provision of this SAR Agreement or of the
SAR granted hereunder shall give the Participant any right to continue in the
service or employ of the Company or any Subsidiary, create any inference as to
the length of employment or service of the Participant, affect the right of the
Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.
(b)Stockholder Rights. Until the SAR shall have been duly exercised and Stock
has been officially recorded as issued on the Company’s official stockholder
records, no person or entity shall be entitled to vote, receive dividends or be
deemed for any purpose the holder of such Stock, and adjustments for dividends
or otherwise shall be made only if the record date thereof is subsequent to the
date such shares are recorded and after the date of exercise and without
duplication of any adjustment.
(c)Plan Document Governs. The SAR is granted pursuant to the Plan, and the SAR
and this SAR Agreement are in all respects governed by the Plan and subject to
all of the terms and provisions thereof, whether such terms and provisions are
incorporated in this SAR Agreement by reference or are expressly cited. Any
inconsistency between the SAR Agreement and the Plan shall be resolved in favor
of the Plan. The Participant hereby acknowledges receipt of a copy of the Plan.
(d)Administration. This SAR Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Compensation Committee may adopt for administration of the Plan. It is
expressly understood that the Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this SAR Agreement, all of which shall be
binding upon the Participant.
(e)No Vested Right in Future Awards. The Participant acknowledges and agrees (by
accepting or executing this SAR Agreement) that the granting of the SAR under
this SAR Agreement is made on a fully discretionary basis by the Company and
that this SAR Agreement does not lead to a vested right to further SAR or other
awards in the future.
7



--------------------------------------------------------------------------------



(f)Use of Personal Data. By accepting or executing this SAR Agreement, the
Participant acknowledges and agrees to the collection, use, processing and
transfer of certain personal data, including his or her name, salary,
nationality, job title, position, and details of all past Awards and current
Awards outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company or its Subsidiaries may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. The Participant authorizes these various
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan. The Participant may, at any time, review Data with respect to
the Participant and require any necessary amendments to such Data. The
Participant may withdraw his or her consent to use Data herein by notifying the
Company in writing; however, the Participant understands that by withdrawing his
or her consent to use Data, the Participant may affect his or her ability to
participate in the Plan.
(g)Severability. If a provision of this SAR Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction then that provision is to be
construed either by modifying it to the minimum extent necessary to make it
enforceable (if permitted by law) or disregarding it (if not), and that shall
not affect the validity or enforceability in that jurisdiction of any other
provision of this SAR Agreement; or the validity or enforceability in other
jurisdictions of that or any other provision of this SAR Agreement.
(h)Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
(i)Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Corporate Secretary of the Company, at its
then corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.
(j)Counterparts. This SAR Agreement may be signed in counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument.
8



--------------------------------------------------------------------------------



(k)Successors and Assigns. This SAR Agreement shall inure to the benefit of and
be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors and no consent is required from the Participant for such assignment.
(l)Change in Position. If the Company changes the Participant’s position or
title with the Company and its Subsidiaries, or transfers the Participant from
one affiliate to another, this SAR Agreement and my obligations hereunder will
remain in force.
(m)Governing Law; Venue. This SAR Agreement, the SARs granted hereunder and any
Exhibit shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to any contrary conflict of laws.
The parties further agree that any legal proceeding arising out of or relating
to this SAR Agreement, the SARs granted hereunder and any Exhibit will be
brought exclusively in any state or federal court of competent jurisdiction
located within the State of Delaware and will not be commenced or maintained in
any other court.
(n)Entire Agreement. This SAR Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction; provided, however, that to the extent any term of
this Stock Agreement is inconsistent with the terms of any employment or similar
agreement between Participant and the Company, such employment or similar
agreement shall govern (so long as not in violation of the Plan).
(o)Amendment. Any amendment to this SAR Agreement shall be in writing and signed
by an executive officer of the Company or the Director of Compensation and
Benefits.
(p)Headings and Construction. The headings contained in this SAR Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this SAR Agreement. This SAR Agreement is intended to be a stock right
excluded from the requirements of Code Section 409A. The terms of this SAR
Agreement shall be administered and construed in a manner consistent with the
intent that it be a stock right excluded from the requirements of Code Section
409A.
(q)Miscellaneous. The Participant must agree to the terms of this SAR Agreement,
including the Restrictive Covenants set forth in Exhibit A to in order to
receive a grant of SARs hereunder. However, the Participant’s employment is not
contingent upon doing so. The Participant is free to decline receipt of the
grant of SARs under this SAR Agreement, and the attending restrictions set forth
in Exhibit A and to continue working for the Company. The Participant also has
the right to consult with an attorney before signing this SAR Agreement. The
Participant has ten (10) business days to consider the same.




9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
electronically accepted this SAR Agreement through the Company’s electronic
delivery and acceptance process operated by E*TRADE or hereunto set his hand,
all as of the day and year first above written.




terzich10511.jpg [terzich10511.jpg]



10

